Citation Nr: 0838662	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-10 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for post- 
traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1938 to June 1964.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Oakland RO.  In May 2007, the case was 
remanded to the RO for additional development and notice.

Please note the case has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c)(2008).  38 U.S.C.A. 
§ 7107(a)(2)(West 2002).

The appeal is being  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

The Board's May 2007 remand, in part, was for the RO to 
secure for the record complete records of all treatment the 
veteran has received for psychiatric (emphasis added) 
disability since December 2003.  The records secured in 
response are voluminous (adding two additional volumes to the 
claims file); however, most are not relevant to the matter at 
hand (as they do not pertain to psychiatric treatment, but 
describe recent daily self-care needs assistance the veteran 
receives).  They add nothing to the evidentiary development 
of the matters at hand, and if anything delay the process as 
they obscure what is pertinent and add to processing time 
(for review of records for relevancy).  What is especially 
significant about this in the matter at hand is that the 
psychiatric treatment records which were sought in the May 
2007 remand have not been secured, but remain outstanding.  
Specifically, in June 2008 a VA consulting psychologist 
reviewed the veteran's claims file and VA "E" 
[electronic/computer] records at the RO's request (as the 
veteran could not be examined).  The psychologist cited 
specific (apparently "E") records, including reports of 
March 17, 2004 and July 15, 2005 neuro rehab consults and the 
report of a January 27, 2006 VA evaluation.  On close review 
of the now quite voluminous records associated with the 
veteran's claims file, the Board found that neither the 
report of the July 15, 2005 neuro rehab consult nor the 
January 27, 2006 examination report have been associated with 
the veteran's claims file.  Hence, it is clear that pertinent 
VA records, constructively of record, remain outstanding.  
Inasmuch as the consulting psychologist appears to have 
relied heavily on the cited reports, the RO's subsequent 
adjudication of the matters on appeal was based on an 
incomplete record (and the record forwarded to the Board 
remains incomplete).  

Furthermore, the June 2008 VA consulting psychologist 
indicated, in essence, that the veteran's psychiatric 
disability was clouded by a co-existing dementia which 
exacerbated his PTSD (and that impairment due to PTSD could 
not be distinguished from impairment due to dementia).  In 
that regard, it is noteworthy that the Board's May 2007 
remand in part specifically requested that the veteran be 
examined by a psychiatrist.  Such level of expertise of the 
examiner was sought not on a whim, but because of such 
examiner would have medical training/experience in the 
specialty jurisdiction at issue (and would presumably be 
better qualified to provide an opinion regarding the etiology 
of cognitive impairment than someone who has not had such 
medical training).  Under Stegall v. West, 11 Vet. App. 268 
(1998), a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Accordingly, the case must be remanded for 
compliance with previous remand mandates.

Furthermore, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must notify the claimant that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) (1) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) how disability ratings are 
assigned; (3) general notice of any diagnostic code criteria 
for a higher rating that would not be satisfied by evidence 
of a noticeable worsening of symptoms and effect on 
functioning (such as a specific measurement or test result); 
and (4) examples of the types of medical and lay evidence the 
veteran may submit to support an increased rating claim.  As 
the case is being remanded anyway, the RO will have the 
opportunity to provide such notice.  In a further decision 
issued during the pendency of this appeal, the Court held 
that "staged" ratings may be appropriate in an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c)(2008).  Expedited 
handling is requested.)

1.  The RO must provide the veteran the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), specifically including 
notice that the Secretary must notify the 
claimant that, to substantiate such 
claim, the claimant must provide (or ask 
the Secretary to obtain) (1) evidence of 
a worsening of the condition and its 
impact on employment and daily life; (2) 
how disability ratings are assigned; (3) 
general notice of the criteria for a 
higher rating for PTSD under 38 C.F.R. § 
4.130, Code 9413; and (4) examples of the 
types of medical and lay evidence the 
veteran may submit to support an 
increased rating claim, to specifically 
include a claim for TDIU.   The veteran 
must be afforded adequate time to 
respond.

2.  The RO must secure for association 
with the claims file the complete records 
pertaining (only, further daily needs 
care records should not be included) to 
all VA treatment and evaluation the 
veteran has received for psychiatric 
disability since December 2003 (to 
specifically include the report of a July 
15, 2005 neuro rehab consult and the 
report of a January 27, 2006 examination 
by Dr. L).

3.  The RO should then arrange for the 
veteran's complete claims file to be 
forwarded to a psychiatrist for review 
and a medical advisory opinion responding 
to the following questions:

(a) Are the veteran's current psychiatric 
symptoms and cognitive impairment all 
attributable to his service connected 
PTSD, or is some such impairment due to 
co-existing (and nonservice-connected) 
disability? 

(b) If the response to #1 is that some of 
the psychiatric symptoms/cognitive 
impairment are due to co-existing 
disability, what psychiatric 
symptoms/cognitive impairment shown by 
the record are attributable to the 
veteran's service connected PTSD, and 
what symptoms/cognitive impairment (if 
any) are attributable solely to the other 
(and nonservice connected) co-existing 
disability.  

(c)  If the record reflects that the 
current level of psychiatric/cognitive 
impairment due to PTSD has not been 
present throughout since January 2003, 
the examiner should express an opinion as 
to when the current level of impairment 
was first shown, as reflected by the 
record.  

4.  The RO should then readjudicate the 
claims (to include consideration of 
"staged" ratings if indicated by the 
record.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case (SSOC), and afford 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

